Citation Nr: 0531067	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In July 2004 the Board remanded 
the appeal to the RO via the Appeals Management Center (AMC) 
for additional development.

In light of a September 2005 deferred rating decision issued 
by the AMC, this appeal is REMANDED to the RO.  VA will 
notify you if further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.

As noted above, the Board remanded the appeal to the AMC in 
July 2004 for further evidentiary and procedural development.  
Of particular concern in that remand was the fact that the US 
Armed Services Center for Research of Unit Records (CURR) was 
able to document the April 10, 1967, mortar attack at Cu Chi, 
but even the documents submitted by the veteran show that no 
mortar rounds impacted in the area of his unit, the 61st 
Heavy Equipment Maintenance (HEM) Company, and CURR records 
show there were no casualties anywhere on the installation.  

CURR was not able to document a July 28, 1967 mortar attack 
at Cu Chi.  The reason for their inability to do so is that, 
notwithstanding the Vet Center's report to the contrary, a 
second mortar attack did not occur at Cu Chi.  The July 28 
mortar attack occurred at Phu Loi near the 610th Maintenance 
Battalion, the higher headquarters of the 61st HEM Company. 

To be sure, the veteran claimed he was at the 610th to pick 
up mail for his unit but, according to the applicable 29th 
Support Group Daily Staff Journal he submitted, the mortar 
attack occurred between 1:10 and 1:45 AM on the morning of 
July 29, 1967.  The Board finds that to have been an unusual 
hour for the veteran to be picking up mail at an installation 
some 20 miles distant from his own, and finds it particularly 
unusual because Cu Chi, headquarters of the 25th Infantry 
Division, had its own post office address, APO San Francisco 
96491.

As noted in the July 2004 remand, at a July 2002 VA 
psychological evaluation, the examiner observed that the 
veteran changed his story about traumatic events he 
experienced.  There he reported that, after a mortar attack, 
he helped load the dead and wounded onto helicopters, a 
significant event he had not previously revealed.  The 
examiner found this omission "puzzling." But according to 
documents the veteran submitted, there were no casualties 
after the April 10, 1967, mortar attack at Cu Chi.  There 
were casualties after the July 28 attack at Phu Loi, but 
elsewhere on the installation and not in the area of the 
610th Maintenance Battalion where the veteran claimed to have 
remained after the attack.

The varied stressor accounts the veteran has claimed based on 
in-service experiences, coming as they do several years after 
the RO first asked him for such information, call into 
question their bona fides.  In view of the foregoing, and the 
lack of any independently verifiable evidence showing that 
the appellant either actually served in combat or was 
actually exposed to a non-combat in-service stressor, 
suggests that service connection for PTSD may have been 
improvidently granted.  Hence, notwithstanding the December 
2004 VA examiner's diagnosis of PTSD, because the veteran's 
stressor statements remain unverified by independent 
evidence, further development is in order.  Simply put, 
notwithstanding suggestions of record that the veteran is 
seriously disabled due to PTSD, the Board cannot grant 
increased compensation where the preponderance of the 
evidence shows that the disorder in question is not present.  
The foundation of a diagnosis of PTSD is verifiable evidence 
of an in-service stressor.  38 C.F.R. § 3.304(f) (2005).  As 
that verifiable evidence is missing, further development is 
required.  See M21-1, Part VI, para 11.97(b)(3) ["A combat 
veteran's lay testimony alone may establish an in-service 
stressor for purposes of service connecting PTSD.  Cohen v. 
Brown, [10 Vet. App 128 (1997)].  However, a noncombat 
veteran's testimony alone does not qualify as "credible 
supporting evidence" of the occurrence of an inservice 
stressor as required by 38 CFR 3.304(f).  After-the-fact 
psychiatric analyses which infer a traumatic event are 
insufficient in this regard.  Moreau v. Brown, 9 Vet. App. 
389 (1996).] 

Accordingly, while some development previously ordered is 
complete, (e.g., additional VA treatment records were added 
to the file as well as treatment records from the Vet Center, 
and a psychiatric addendum from Dr. Sokhom Chan of the 
Clarksburg VAMC), because the actions ordered in July 2004 
have not been fulfilled, this case must be remanded.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO must attempt to obtain 
credible supporting evidence that the 
veteran actually experienced, i.e., that 
he participated or was involved in, and 
not merely learned of, those events 
relied upon by VA examiner for the PTSD 
diagnosis.

2.  Upon completion of the development 
prescribed above and undertaking any 
other development deemed appropriate, the 
RO must review all of the evidence of 
record and readjudicate the claim.  If 
the claim remains denied, the RO must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2005).

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

